Per Curiam.
This cause was before us on a former appeal, 130 Minn, 260, 153 N. W. 516. We there held that the evidence presented questions of fact for the *465jury. The present appeal is from an order denying a new trial after a second verdict for plaintiff. The evidence on the last trial was substantially the same as that on the first trial, and the former decision is the law of the case. 1 Dunnell, Minn. Dig. § 398. The issues of negligence and contributory negligence were for the jury, and the question of the negligence of fellow servants is not involved. It was the absolute duty of defendant, through the foreman in charge of the work, to see to it that the workmen were not exposed to injury from the misplacement of the hot tar, and the question whether he exercised due care in that respect was for the jury. The damages are not excessive.
Order affirmed-.